[Cite as Weaver v. Ohio Farmers Ins. Co., 2022-Ohio-2716.]


STATE OF OHIO                    )                           IN THE COURT OF APPEALS
                                 )ss:                        NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

JOHN WEAVER                                                  C.A. No.   22CA0004-M

        Appellant

        v.                                                   APPEAL FROM JUDGMENT
                                                             ENTERED IN THE
OHIO FARMERS INSURANCE                                       COURT OF COMMON PLEAS
COMPANY                                                      COUNTY OF MEDINA, OHIO
                                                             CASE No.   21 CV 297
        Appellee

                                DECISION AND JOURNAL ENTRY

Dated: August 8, 2022



        HENSAL, Judge.

        {¶1}     John Weaver appeals from the judgment of the Medina County Court of Common

Pleas. This Court affirms.

                                                     I.

        {¶2}     Mr. Weaver worked for Ohio Farmers Insurance Company, aka Westfield

(“Westfield”), as a learning and development operations leader in the Westfield University

department, a sub-department of the human resources (“HR”)1 department at Westfield that

provided job-related learning and development to Westfield employees.           Mr. Weaver was

responsible for supervising six employees who wrote and developed materials for Westfield

University.




        1
            Subsequent references to the HR department include Westfield University.
                                                 2


       {¶3}    In the spring of 2019, Westfield reorganized the HR department in an effort to

optimize the HR department’s performance. This resulted in Mr. Weaver’s peer, Connie Frey,

being given additional responsibilities and becoming Mr. Weaver’s supervisor. Lori Gabel, the

HR talent engagement leader at Westfield, recommended that Ms. Frey be given the additional

responsibilities. According to Ms. Gabel, Ms. Frey had better supervisory skills and more

experience than Mr. Weaver, making her better suited for the role than Mr. Weaver. According to

Chris Paterakis, the former chief HR officer at Westfield and ultimate decision-maker in giving

Ms. Frey additional responsibilities, Ms. Frey was higher performing than Mr. Weaver, had more

experience, and had better relationships with Westfield’s business partners, making her better

suited for the role. According to Ms. Frey, she did not consider the additional responsibilities as

a promotion, and she did not receive an increase in pay. Aside from Ms. Frey becoming his

supervisor, Mr. Weaver’s job remained essentially the same after the reorganization of the HR

department.

       {¶4}    In December 2019, Westfield informed Mr. Weaver that his job was being

eliminated because Westfield decided to decentralize its employee training program, meaning

individual departments at Westfield, not the HR department, would be in charge of providing

training and development opportunities to employees. Mr. Weaver, along with one other male and

six females, was terminated from Westfield effective January 2020. According to Mr. Weaver,

Westfield terminated him because he is male. According to Westfield, it terminated Mr. Weaver

because his position was eliminated from the company. Notably, according to Ms. Frey, Westfield

also informed her in December 2019 that her role was being eliminated from Westfield. She

remained with Westfield to assist with the transition to the decentralized training program, and her

position was ultimately eliminated effective March 2021.
                                                3


       {¶5}    After his termination, Mr. Weaver sued Westfield, asserting claims for age

discrimination, sex discrimination, and discrimination based upon disparate impact. Westfield

moved for summary judgment on Mr. Weaver’s claims. Mr. Weaver opposed Westfield’s motion.

In doing so, Mr. Weaver “withdr[ew]” his claims for age discrimination and discrimination based

upon disparate impact. The sole remaining claim, therefore, was sex discrimination under Revised

Code Section 4112.02(A). Accordingly, this Court will limit its discussion of the summary-

judgment arguments to those related to Mr. Weaver’s claim of sex discrimination.

       {¶6}    In its motion for summary judgment, Westfield asserted that Mr. Paterakis (the

former chief HR officer at Westfield), made the decision to reorganize the HR department in late

2018. Part of that reorganization involved assigning more responsibilities to Ms. Gabel, which, in

turn, necessitated reassigning some of Ms. Gabel’s responsibilities to Ms. Frey. Westfield asserted

that Ms. Frey, as opposed to Mr. Weaver, was more experienced and a better candidate to take on

these additional responsibilities. As previously noted, as a result of these changes, Ms. Frey went

from being Mr. Weaver’s peer to his supervisor.

       {¶7}    Westfield then asserted that, in the spring and summer of 2019, Westfield

implemented measures to reduce expenses. This included reassigning some of the learning and

development programming to the individual departments at Westfield, as opposed to being

facilitated by the HR department. This ultimately resulted in the layoff of Mr. Weaver, one other

male employee, and six female employees. Westfield asserted that the decision to layoff these

employees was solely based upon Westfield’s need to reduce expenses and was not based upon

the sex of the individuals that were laid off. Westfield, therefore, asserted that: (1) Mr. Weaver

could not show that Westfield is the unusual employer that discriminates against male employees;

and (2) Mr. Weaver could not prove that Westfield lacked a legitimate, non-discriminatory reason
                                                 4


for its layoff decision. It, therefore, argued that it was entitled to judgment as a matter of law on

Mr. Weaver’s claim of sex discrimination.

       {¶8}    In support of its motion, Westfield relied upon the deposition testimony of Mr.

Weaver, as well as affidavits from Mr. Paterakis, Ms. Gabel, and Amy Davin (another member of

the HR department). This Court will briefly summarize each affidavit in turn.

       {¶9}     Mr. Paterakis averred that he was the former chief HR officer at Westfield, and

that Ms. Gabel reported directly to him. He averred that, in late 2018, he decided to reorganize

the HR department because of business needs. He averred that Ms. Gabel and Ms. Frey were given

additional duties as a result of the reorganization, and that Ms. Frey became Mr. Weaver’s

supervisor. He averred that these changes became effective in January 2019, and that his decisions

related to the reorganization of the HR department were not based on the sex of the employees.

He averred that, after he was no longer employed with Westfield, he learned that Westfield decided

to eliminate several positions in the HR department. He averred that these eliminations were not

contemplated at the time of the reorganization in early 2019.

       {¶10} In her affidavit, Ms. Gabel averred that she is the current HR talent engagement

leader at Westfield. She averred that she recommended to Mr. Paterakis that Ms. Frey be given

additional responsibilities during the reorganization of the HR department because she believed

Ms. Frey was the best person for that role. She averred that the decision to give Ms. Frey more

responsibilities was not based upon her sex.

       {¶11} Ms. Gabel also averred that, in mid to late 2019, Westfield made the decision to cut

expenses throughout the company. Consistent with that decision, Ms. Gabel averred that she

decided to decentralize Westfield’s training and development program, meaning that function

would return to the individual departments, as opposed to being facilitated by the HR department.
                                                 5


As a result, she averred, she made the decision to layoff Mr. Weaver, as well as one other male

and six females. She averred that her decision was not based upon the sex of the employees, and

that it was not contemplated at the time of the reorganization in the spring and summer of 2019.

Attached to Ms. Gabel’s affidavit was an internal memorandum authored by Ms. Gabel and

directed to Ms. Davin, dated November 26, 2019, wherein Ms. Gabel discussed the need to reduce

expenses and decentralize the training and development program.          That memorandum also

indicated that eight positions within the HR department would be eliminated effective January 17,

2020. Mr. Weaver’s position was listed among the positions being eliminated.

        {¶12}   In Ms. Davin’s affidavit, she averred that she is currently the employee relations

leader at Westfield. She averred that she was involved in the decision to layoff certain employees

in late 2019. She averred that the entire team that was developing internal educational programs

was laid off because that function was either outsourced or returned to the individual departments.

She averred that Mr. Weaver, who was the leader of that team, was laid off because his role became

unnecessary. She also averred that the decision to layoff those employees was not based upon

their sex.

        {¶13} Mr. Weaver opposed Westfield’s motion for summary judgment. As previously

noted, he “withdr[ew]” his claims for age discrimination and discrimination based upon disparate

impact. His brief, therefore, solely addressed his claim of sex discrimination.

        {¶14} Mr. Weaver argued that the circumstances surrounding Ms. Frey’s promotion, as

well as his subsequent termination, demonstrated that Westfield discriminated against him on the

basis of his sex. He argued that there was no competitive interview process for Ms. Frey’s new

position, that Mr. Paterakis essentially rubber-stamped Ms. Gabel’s decision to promote Ms. Frey,

that he was better suited for that position, and that Westfield promoted Ms. Frey so that it could
                                                 6


later avoid firing her during the layoffs. He also argued that Westfield’s diversity, equity, and

inclusion (“DEI”) policy demonstrated that Westfield engaged in sex discrimination by

emphasizing the need to increase the number of women and minorities in leadership roles, and by

tracking its progress towards its diversity goals by measuring “[h]eadcount[,]” which – he argued

– was tantamount to a quota. He further argued that, after his termination, Ms. Frey essentially

assumed his prior position and that, once Ms. Frey left Westfield, Westfield hired an unqualified

and inexperienced female for a position that was essentially his former job. Mr. Weaver, therefore,

argued that Westfield’s reliance upon Ms. Frey’s alleged superior qualifications and its reduction-

in-force to justify his termination was merely a pretext for sex discrimination.

       {¶15} In support of his brief in opposition to Westfield’s motion for summary judgment,

Mr. Weaver relied upon the deposition testimony of Ms. Gabel, Ms. Frey, and Mr. Paterakis, as

well as various other documents, including Westfield’s job descriptions and job postings, and DEI

documents from Westfield that he obtained through a “legally protected informer[.]” After filing

his brief in opposition, Mr. Weaver filed a motion to compel and for sanctions against Westfield,

arguing that Westfield had failed to produce its DEI documentation to him during discovery. That

motion remained pending at the time the trial court issued its summary-judgment ruling.

       {¶16} In its reply in support of its motion for summary judgment, Westfield reiterated that

Ms. Frey was given additional responsibilities because she was more qualified than Mr. Weaver.

Westfield also argued that the fact that Ms. Frey was later terminated as a result of the changes in

the HR department undermined Mr. Weaver’s claim that Westfield’s actions were based upon Mr.

Weaver’s sex. Westfield further argued that Ms. Frey and Mr. Weaver were not similarly situated

employees at the time of Mr. Weaver’s termination, which was fatal to his claim of sex

discrimination.
                                                  7


        {¶17}    Westfield also argued that its decision to layoff certain employees, the majority of

whom were female, had nothing to do with its DEI efforts. It argued that the DEI documents Mr.

Weaver cited show only that Westfield is committed to considering a more diverse pool of

candidates for available positions.     In summary, Westfield argued that its decisions were

legitimate, non-discriminatory business decisions, and were not based upon Mr. Weaver’s sex.

        {¶18} The trial court granted summary judgment in favor of Westfield. In the same

journal entry, the trial court also denied all motions that were not specifically granted. Because it

was not specifically granted, Mr. Weaver’s motion to compel and for sanctions against Westfield

regarding Westfield’s alleged failure to produce its DEI documentation was denied. Mr. Weaver

now appeals, raising two assignments of error for this Court’s review.

                                                 II.

                                   ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED TO THE MATERIAL PREJUDICE OF THE
        APPELLANT JOHN WEAVER WHEN IT GRANTED THE APPELLEE OHIO
        FARMER’S INSURANCE COMPANY AKA “WESTFIELD” MOTION FOR
        SUMMARY JUDGMENT FINDING THERE WAS NO GENUINE ISSUE OF
        FACT TO BE FOUND IN THE RECORD TO SUPPORT THE PLAINTIFF’S RC
        4112.02 SEX DISCRIMINATION CLAIMS.

        {¶19} In his first assignment of error, Mr. Weaver argues that the trial court erred by

granting Westfield’s motion for summary judgment. For the reasons that follow, this Court

disagrees.

        {¶20} This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). Pursuant to Civil Rule 56(C), summary judgment is

proper if:

        (1) No genuine issue as to any material fact remains to be litigated; (2) the moving
        party is entitled to judgment as a matter of law; and (3) it appears from the evidence
        that reasonable minds can come to but one conclusion, and viewing such evidence
                                                 8


       most strongly in favor of the party against whom the motion for summary judgment
       is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).

       {¶21} The party moving for summary judgment bears the initial burden of demonstrating

the absence of genuine issues of material facts concerning the essential elements of the non-

moving party’s case. Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). Specifically, the moving

party must support the motion by pointing to some evidence in the record of the type listed in Civil

Rule 56(C). Id. at 292-293. If the moving party satisfies this burden, then the non-moving party

has the reciprocal burden to demonstrate a genuine issue for trial remains. Id. at 293. The non-

moving party may not rest upon the mere allegations or denials in her pleadings, but must point to

or submit evidence of the type specified in Civil Rule 56(C). Id.; Civ.R. 56(E). We now turn to

the law regarding claims of discrimination.

       {¶22} Section 4112.02(A) prohibits “any employer, because of the * * * sex * * * of any

person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against that

person with respect to hire, tenure, terms, conditions, or privileges of employment, or any matter

directly or indirectly related to employment.” This Court has described the framework for

analyzing claims of discrimination, including claims of reverse sex discrimination, as follows:

       “Ohio courts analyze discrimination claims which are based on indirect evidence
       under the framework provided by McDonnell Douglas Corp. v. Green * * *.
       Generally under McDonnell Douglas, “[t]o establish a prima facie case of
       discrimination, a plaintiff must show: (1) membership in a protected class; (2)
       qualification for the position; (3) an adverse employment action; and (4)
       replacement by a non-protected person.” * * * However, “[a] plaintiff may also
       satisfy the fourth prong of a prima facie case showing by adducing evidence that [
       ]he ‘was [ ] treated differently than similarly situated non-protected employees.’” *
       * * However, in cases alleging reverse discrimination, * * * the McDonnell Douglas
       test has been modified so that, “in order to establish the first step, a plaintiff must
       demonstrate background circumstances [to] support the suspicion that the
       defendant is that unusual employer who discriminates against the majority.” * * *.
                                                  9


Jones v. MTD Consumer Group, Inc., 9th Dist. Medina No. 13CA0093-M, 2015-Ohio-1878, ¶ 27.

       {¶23} Once a plaintiff establishes a prima facie case of discrimination, a rebuttable

presumption of discrimination is created, “and the burden shifts to the defendant to articulate a

legitimate, nondiscriminatory reason for taking the challenged employment action.” Id., quoting

Russell v. Univ. of Toledo, 537 F.3d 596, 604 (6th Cir.2008). “If the defendant satisfies this

burden, the plaintiff must then prove that the proffered reason was actually a pretext to hide

unlawful discrimination.” Id., quoting Russell at 604. “To establish such pretext, a plaintiff must

show either (1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did

not actually motivate [his] discharge, or (3) that they were insufficient to motivate discharge.” Id.,

quoting Russell at 604.

       {¶24} “To overcome summary judgment on the issue of pretext, the employee cannot

simply deny the facts underlying the employer’s decision, but instead must put forth ‘evidence

creating a material dispute as to the employer’s honest belief in its proffered legitimate,

nondiscriminatory reason.’” Lehmier v. W. Res. Chem. Corp., 9th Dist. Summit No. 28776, 2018-

Ohio-3351, ¶ 22, quoting Wigglesworth v. Mettler Toledo Internatl., Inc., 10th Dist. Franklin No.

09AP-411, 2010-Ohio-1019, ¶ 19. “To exhibit an honest belief, ‘the employer must establish its

reasonable reliance on particularized facts that were before it at the time it made the adverse

employment decision.’” Id., quoting Dunn v. GOJO Industries, 9th Dist. Summit No. 28392,

2017-Ohio-7230, ¶ 18. “Mere conjecture that [the] employer’s explanation is a pretext for

intentional discrimination is an insufficient basis for denial of summary judgment.” Id., quoting

Dunnigan v. City of Lorain, 9th Dist. Lorain No. 02CA008010, 2002-Ohio-5548, ¶ 14.

       {¶25} Like his brief in opposition to Westfield’s motion for summary judgment, Mr.

Weaver’s appellate brief advances several arguments as to how his termination from Westfield
                                                 10


was based upon sex discrimination as opposed to a legitimate, non-discriminatory business

decision. He again argues that the circumstances surrounding Ms. Frey’s promotion in early 2019,

including the lack of a competitive interview process for that position and his belief that he was

more qualified for that position, demonstrate that Westfield discriminated against him on the basis

of his sex. Mr. Weaver continues to argue that Westfield promoted Ms. Frey in early 2019 in order

to insulate her from being fired during the layoffs later that year, that Ms. Frey essentially assumed

his former position after his termination despite the fact that he was more qualified to continue in

that position, that – after Ms. Frey left Westfield – Westfield filled a role that was essentially his

former position with an inexperienced, unqualified female, and that – in addition to the foregoing

– Westfield’s DEI policy demonstrates that Westfield discriminated against him on the basis of his

sex.

       {¶26} In response, Westfield argues that Mr. Paterakis, a male, made the decision to

reorganize the HR department in late 2018, which eventually led to Ms. Frey assuming additional

responsibilities. Westfield argues that Ms. Frey, not Mr. Weaver, was more qualified for that

position. Westfield also argues that its termination of six females at the same time it terminated

Mr. Weaver and one other male shows that its decision was not based upon Mr. Weaver’s sex. It

further argues that the fact that Ms. Frey assumed some of Mr. Weaver’s former job duties after

his termination in order to assist Westfield with its transition to a decentralized training program

does not show that it discriminated against Mr. Weaver on the basis of his sex.

       {¶27} In his reply in support of his appellate brief, Mr. Weaver argues, in part, that,

although Mr. Paterakis was ultimately responsible for promoting Ms. Frey, he was simply acting

as Ms. Gabel’s “cat’s paw.” Mr. Weaver also points to Ms. Gabel’s deposition testimony that he

“did not notice before in MSJ briefing but [it] is in the record” related to Ms. Frey’s job duties.
                                                 11


Westfield has moved this Court to strike or disregard Mr. Weaver’s arguments in that regard,

arguing that they were not raised in the trial court and/or in his initial appellate brief. This Court

deferred its ruling on Westfield’s motion, noting that this Court would determine that issue during

the final disposition of the appeal. Because the arguments raised in Mr. Weaver’s reply brief in

support of his appellate brief have no bearing on this Court’s decision, we deny Westfield’s motion

to strike or disregard Mr. Weaver’s arguments as moot.

       {¶28}     Having reviewed the record, including the depositions, affidavits, and exhibits

included in the summary-judgment briefing, this Court concludes that the trial court did not err by

granting Westfield’s motion for summary judgment. Assuming without deciding that Mr. Weaver

established a prima facie case of sex discrimination, this Court concludes that Westfield met its

initial summary-judgment burden, and that it articulated a legitimate, nondiscriminatory reason for

terminating Mr. Weaver’s employment. Mr. Weaver, therefore, bore the burden of demonstrating

that a genuine issue of material fact remained regarding whether Westfield’s proffered reason for

his termination was merely a pretext for sex discrimination. Having reviewed the record, this

Court concludes that he failed to do so.

       {¶29} Westfield presented evidence indicating that Mr. Paterakis made the decision to

reorganize the HR department, which led to Ms. Frey being given additional responsibilities. Both

Mr. Paterakis and Ms. Gabel testified that Ms. Frey was the superior candidate for that position.

According to Ms. Gabel, Ms. Frey had better supervisory skills and more experience than Mr.

Weaver, making her better suited for the role than Mr. Weaver. According to Mr. Paterakis, Ms.

Frey was higher performing than Mr. Weaver, had more experience, and had better relationships

with Westfield’s business partners, making her better suited for the role. Aside from his assertions

that he was more qualified than Ms. Frey and that he should have been given the opportunity to
                                                 12


apply for her position, Mr. Weaver did not present any evidence that created a genuine issue of

material fact as to whether Westfield’s decision in this regard was anything other than a legitimate,

non-discriminatory business decision. The fact that Westfield has a DEI policy that includes a

goal of increasing the number of women and minorities in leadership positions does alter this

conclusion.

       {¶30} Westfield also presented evidence indicating that there was a decision to cut

expenses company-wide, and that – consistent with this decision – it decided to decentralize its

learning and development program. As a result, Mr. Weaver and his entire team (who wrote and

developed materials for Westfield’s learning and development program) were terminated. In total,

six women and two men (including Mr. Weaver) were terminated. Mr. Weaver has gone to great

lengths to try to establish that Westfield promoted Ms. Frey in early 2019 so that it could

discriminate against him on the basis of his sex and insulate Ms. Frey from the layoffs later that

year. Yet, there is no evidence, aside from Mr. Weaver’s own assertions, to support his argument

in that regard. According to Mr. Paterakis and Ms. Gabel, the reorganization of the HR department

in the spring of 2019 was unrelated to the layoff decisions made in December 2019. Mr. Weaver

presented no evidence to rebut that testimony.

       {¶31} Additionally, Mr. Weaver relies on evidence, including job descriptions and job

postings created after his termination, to support his claims that Ms. Frey assumed his role and that

– after Ms. Frey left Westfield – an unqualified, inexperienced female assumed his prior role. Yet

he fails to acknowledge the testimony from Ms. Gabel and Ms. Frey highlighting the differences

between his former position and Ms. Frey’s position, which – as previously noted – was also

eliminated from Westfield effective March 2021. He argues that he could – and should – have

continued his employment at Westfield without acknowledging that the team he supervised was
                                                13


also laid off, or the testimony indicating that the training and development program no longer

operates as it previously did. Despite his arguments to the contrary, this Court concludes that Mr.

Weaver’s reliance on job descriptions and job postings created after his termination did not

establish a genuine issue of material fact regarding whether Westfield’s proffered reason for his

termination was a pretext for sex discrimination.

       {¶32} In conclusion, even assuming Mr. Weaver established a prima facie case of sex

discrimination, he failed to present evidence that created a genuine issue of material fact as to

whether Westfield’s proffered reason for his termination was a pretext for sex discrimination.

More specifically, he failed to present evidence that created a genuine issue of material fact as to

whether Westfield’s proffered reason had no basis in fact, did not motivate his termination, or that

it was insufficient to motivate his termination. Jones, 2015-Ohio-1878, at ¶ 27, quoting Russell,

537 F.3d at 604. His arguments amounted to mere conjecture, which is an insufficient basis for

the denial of summary judgment. Lehmier, 2018-Ohio-3351, at ¶ 22. The trial court, therefore,

did not err when it granted summary judgment in favor of Westfield. Mr. Weaver’s first

assignment of error is overruled.

                                    ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED TO THE MATERIAL PREJUDICE OF THE
       APPELLANT JOHN WEAVER WHEN IT DENIED HIS MOTION TO COMPEL
       DISCOVERY AND FOR SANCTIONS AGAINST APPELLEE OHIO
       FARMER’S INSURANCE COMPANY AKA “WESTFIELD” GIVEN SAID
       MOTION SOUGHT TO OBTAIN INFORMATION RELATED TO THE
       DEFENDANT EMPLOYER TERMINATING THE EMPLOYMENT OF WHITE
       MALE MANAGERS UNDER A COMPANY AFFIRMATIVE ACTION
       POLICY.

       {¶33} In his second assignment of error, Mr. Weaver argues that the trial court erred by

denying his motion to compel and for sanctions against Westfield. As explained below, this Court
                                                  14


declines to address the merits of Mr. Weaver’s argument because he has not preserved this issue

for appeal.

        {¶34} “When a trial court enters summary judgment without expressly determining a

pending motion, the motion impliedly is denied.” Rhododendron Holdings, LLC v. Harris, 2d

Dist. Montgomery No. 28814, 2021-Ohio-147, ¶ 16, quoting Polivka v. Cox, 10th Dist. Franklin

No. 02AP-1364, 2003-Ohio-4371, ¶ 23. “Where the pending motion is a motion to compel, the

party opposing summary judgment must seek a delay of the trial court’s ruling pursuant to Civ.R.

56(F) or otherwise include in their response to the motion for summary judgment some allegation

of prejudice as a result of the trial court's failure to rule.” Id. quoting Polivka at ¶ 23. “If a party

fails to file a motion under Civ.R. 56(F), or does not, in their response to a summary judgment

motion, show prejudice resulting from failure to receive the discovery requested, that party fails

to preserve the issue for appeal.” Tripp v. Beverly Ent.-Ohio, Inc., 9th Dist. Summit No. 21506,

2003-Ohio-6821, ¶ 69; Koballa v. Twinsburg Youth Softball League, 9th Dist. Summit No. 23100,

2006-Ohio-4872, ¶ 42 (same).

        {¶35} Here, the trial court denied all pending motions that were not specifically granted

at the time it granted summary judgment in favor of Westfield. This necessarily included Mr.

Weaver’s motion to compel and for sanctions related to Westfield’s alleged failure to produce its

DEI documentation. Mr. Weaver, however, has not identified anywhere in the record where he

sought a delay in the trial court’s ruling on Westfield’s motion for summary judgment, or otherwise

alleged prejudice as a result of the trial court’s consideration of Westfield’s motion for summary

judgment without first resolving his motion to compel. Harris at ¶ 16. He, therefore, has not

preserved this issue for appeal. Tripp at ¶ 69; Koballa at ¶ 42. Accordingly, Mr. Weaver’s second

assignment of error is overruled.
                                                15


                                                III.

       {¶36} Mr. Weaver’s assignments of error are overruled. Westfield’s motion to strike or

disregard is denied as moot. The judgment of the Medina County Court of Common Pleas is

affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.
                                        16


APPEARANCES:

MICHAEL T. CONWAY, Attorney at Law, for Appellant.

PAUL L. JACKSON and KAREN D. ADINOLFI, Attorneys at Law, for Appellee.